Coxe, J.
There is nothing in these causes which distinguishes them from Kittle v. De Graaf, 30 Fed. Rep. 689. It is thought that the language there quoted from Clark v. Wooster, 119 U. S. 322, 7 Sup. Ct. Rep. 217, is sufficiently comprehensive to include a case where the objection disputing the jurisdiction of the court is taken at the earliest possible moment. Although the point was in that case first presented upon appeal, the decision is clearly to the effect that the trial court may retain jurisdiction, if, at the time the bill is filed, the complainant may obtain the equitable relief prayed for.
The demurrers are overruled. The defendants may answer within 20 "days.